DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on February 24, 2022 was received. Claims 1, 9 and 15 were amended. No claim was canceled. No claim was added.
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued November 24, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US20080213496) in view of Ruud (US20110086178), Kitamura (WO2014142017A1 using the co-pending US Application Publication US20160024328 as English translation) and VanEvery (US20150086725).
Regarding claim 1, Sun teaches a method of forming a plasma spray ceramic coating by plasma spraying on a component of a processing chamber (paragraphs 0001, 0003, 0007 and 0026), comprising the steps of feeding the feedstock particle into the plasma to generate a stream of feedstock particles directed toward a substrate, wherein the stream of feedstock particles forms the plasma resistant ceramic coating on the component upon contact with the substrate (paragraphs, 0003, 0057, 0084 and figure 6), and the ceramic coating material comprising 50-75mol% of Y2O3, 10-30mol% of ZrO2 and 10-30mol% of Al2O3, which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Thus, the ceramic powder is considered to contain ceramic material of the same type and the ceramic particles comprise compositions that result in the composition of the plasma resistant ceramic coating upon contact with the component. 
Sun does not explicitly teaches the powder is in the slurry form. However, Ruud teaches a method of forming a ceramic coating with plasma spray (abstract, paragraph 0023) and disclose to include a liquid in the ceramic feedstock and make the feedstock into a slurry (paragraph 0014). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include liquid in the plasma spraying ceramic feedstock (slurry) as suggested by Ruud in the method of plasma spraying ceramic material as disclosed by Sun, because Ruud teaches such slurry feedstock make it possible to obtain dense continuous coating that have a good surface finish and sub-micron thickness (paragraph 0014). 
Sun in view of Ruud does not explicitly teach the slurry comprises a polymer dispersant. However, Kitamura teaches a thermal spray slurry (abstract) comprising ceramic particles such as Y2O3, ZrO2 and Al2O3 (paragraph 0017), and discloses a polymer dispersant is included in the slurry (paragraph 0026) and polyethylene glycol is also included in the slurry (paragraph 0027) which is the dispersant of the instant specification. Kitamura teaches the polymer dispersant is capable of improving the dispersion stability of the ceramic particles in the slurry (paragraph 0026), which reads on the limitation of facilitate uniform distribution of the ceramic particle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a polymer dispersant as suggested by Kitamura in the method of forming a plasma resistance ceramic coating as disclosed by Sun in view of Ruud because Kitamura teaches such polymer dispersant improves dispersion stability of the ceramic particles in the slurry (paragraph 0026). 
Sun in view of Ruud and Kitamura does not explicitly teaches the slurry feedstock is fed via a plurality of fluid lines arranged symmetrically around a plasma plume of the plasma sprayer. VanEvery teaches a method of thermal spraying (abstract), wherein two feedstocks injectors are located opposite of each other (symmetrically) around the heated gas plume created by plasma (paragraphs 0028, 0037 and claim 4, figure 5). Since Sun in view of Ruud and Kitamura teaches the feedstock is slurry, the feedstock lines are expected to be fluid lines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to feed the feedstock via a plurality of fluid lines arranged symmetrically around a plasma plume of the plasma sprayer as suggested by VanEvery in the method of forming a plasma resistance ceramic coating as disclosed by Sun in view of Ruud and Kitamura because VanEvery teaches such systems allow larger volumes of feeds to be injected for increased output (paragraph 0037). 


Regarding claim 2, Kitamura teaches to includes the polyethylene glycol in the slurry (paragraph 0027), which is the dispersant of the instant specification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include polyethylene glycol suggested by Kitamura in the method of forming a plasma resistance ceramic coating as disclosed by Sun in view of Ruud because Kitamura teaches polyethylene glycol can also serves as a viscosity modifier, which is capable of modifying and regulating the viscosity of the slurry, thus, the decrease of the fluidity of the slurry is suppressed even when the content of the ceramic particles in the slurry is relatively high (paragraph 0027). 
Regarding claim 7, Ruud teaches the solvent in the slurry is water, ethanol or methanol (paragraph 0018). It is the position of the examiner that property of the solvent being evaporated is inherent, given that the process (plasma spraying) and material (ceramic coating material) disclosed by Sun in view of Ruud and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999). 
Regarding claim 8, Sun teaches the component is an electrostatic chuck (paragraph 0012).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US20080213496) in view of Ruud (US20110086178), Kitamura (WO2014142017A1 using the co-pending US Application Publication US20160024328 as English translation)  and VanEvery (US20150086725) as applied to claims 1-2 and 7-8 above, and further in view of Yamada (US20020018921).
Regarding claim 3, Sun in view of Ruud and Yamada teaches all limitation of this claim, except the heating treatment. However, Yamada teaches a halogen gas plasma resistive members to be used chamber walls and roofs in semiconductor producing apparatus (paragraph 0002) and discloses a corrosion resistive film comprising ceramic such as mixture and solid solution of yttria, zirconia and alumina (paragraph 0040) on a alumina substrate (same as Sun, see paragraph 0034). Yamada teaches after the ceramic coating is plasma sprayed, the film is sintered in the temperature of 1400 to 2000 ºC (paragraphs 0060, 0071), for example of 3hrs (paragraphs 0072 and 0078). Yamada teaches a reaction product is formed along the interface between the substrate and the ceramic coating (paragraphs 0025-0026). It is also the position of the examiner that the transition layer formed via the heating given that the material of the substrate (alumina) and the coating (yttrium ceramic film), method of forming (plasma spraying) and the heating treating treatment disclosed by Sun in view of Ruud, Kitamura and Yamada are the same as the instant application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the heat treatment as suggested by Yamada in the method of forming a plasma resistant ceramic coating as disclosed by Sun in view of Ruud and Kitamura because Yamada teaches such heat treatment can eliminate or decrease the pores in the sprayed film (paragraph 0060). 
Regarding claim 4, Sun teaches the yttrium oxide ceramic coating has a crystalline structure (paragraphs 0048 and 0052) and is Y4Al2O9 and Y2O3-ZrO2 solid solution (paragraphs 0068 and 0077) with alumina substrate (paragraph 0034), which is  same as instant application (see paragraph 0053 of the specification). Yamada teaches after the ceramic coating is plasma sprayed, the film is sintered in the temperature of 1400 to 2000 ºC (paragraphs 0060, 0071), for example of 3hrs (paragraphs 0072 and 0078), which is also same as instant application (see paragraph 0053 of the specification). Yamada teaches a reaction product of a ceramic material is formed along the interface between the substrate and the ceramic coating (paragraphs 0025-0026, 0042). Instant speciation indicates when the substrate is alumina and the coating is Y4Al2O9 and Y2O3-ZrO2 solid solution, the heat treatment (upto 2000ºC for upto 12hrs) produces a Y3Al5O12 interface layer, which is an amorphous layer (see instant specification paragraphs 0053 and 0049), thus, Sun in view of Ruud, Kitmura and Yamada teaches the additional ceramic coating is amorphous. Instant specification also indicates the amorphous ceramic coating minimize lattice mismatch for the crystalline ceramic coating. It is the position of the examiner that the additional ceramic coating is configured to minimum lattice mismatch with the plasma resistant ceramic coating given that the material of the substrate (alumina) and the coating (yttrium ceramic film), method of forming (plasma spraying) and the heating treating treatment disclosed by Sun in view of Ruud, Kitamura and Yamada are the same as the instant application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the heat treatment as suggested by Yamada in the method of forming a plasma resistant ceramic coating as disclosed by Sun in view of Ruud and Kitamura because Yamada teaches such heat treatment can eliminate or decrease the pores in the sprayed film (paragraph 0060).
Regarding claim 5, Yamada teaches the intermediate film is a porous film and the porosity and roughness governs the adhesion of the sprayed ceramic coating (paragraphs 0056, 0020-0021). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the porosity and roughness of the in the additional ceramic coating in the process to yield the desired adhesion of the sprayed ceramic coating. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. Yamada teaches the porosity of the ceramic coating is minimized to suppress the formation of the particles on the component during the processing (paragraph 0014). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the porosity of the in the ceramic coating in the process to yield the desired density of the surface of the coating to suppress the formation of the particles on the surface of the component during the processing. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. Yamada further teaches the roughness of the ceramic coating is not less than 1.2µm (paragraph 0011), which overlaps with the claimed range of less than 100µin (2.54µm).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
	Regarding claim 6, Yamada further teaches the addition ceramic coating can be formed by plasma spraying of dry particles (paragraph 0070-0071).
Claims 9- 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US20080213496) in view of Ruud (US20110086178), Yamada (US20020018921) and VanEvery (US20150086725).
Regarding claims 9-10, Sun teaches a method of forming a plasma spray ceramic coating by plasma spraying on a component of a processing chamber (paragraphs 0001, 0003, 0007 and 0026), comprising the steps of feeding the feedstock particle into the plasma to generate a stream of feedstock particles directed toward a substrate, wherein the stream of feedstock particles forms the plasma resistant ceramic coating on the component upon contact with the substrate (paragraphs, 0003, 0057, 0084 and figure 6), and the ceramic coating material comprising 50-75mol% of Y2O3, 10-30mol% of ZrO2 and 10-30mol% of Al2O3, which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Thus, the ceramic powder is considered to contain ceramic material of the same type and the ceramic particles comprise compositions that result in the composition of the plasma resistant ceramic coating upon contact with the component. 
Sun does not explicitly teaches the powder is in the slurry form. However, Ruud teaches a method of forming a ceramic coating with plasma spray (abstract, paragraph 0023) and disclose to include a liquid in the ceramic feedstock and make the feedstock into a slurry (paragraph 0014). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include liquid in the plasma spraying ceramic feedstock (slurry) as suggested by Ruud in the method of plasma spraying ceramic material as disclosed by Sun, because Ruud teaches such slurry feedstock make it possible to obtain dense continuous coating that have a good surface finish and sub-micron thickness (paragraph 0014). 
Sun teaches the yttrium oxide ceramic coating has a crystalline structure (paragraphs 0048 and 0052) and is Y4Al2O9 and Y2O3-ZrO2 solid solution (paragraphs 0068 and 0077) with alumina substrate (paragraph 0034), which is same as instant application (see paragraph 0053 of the specification). However, Sun in view of Ruud does not explicitly teach an addition ceramic coating. Yamada teaches a halogen gas plasma resistive members to be used chamber walls and roofs in semiconductor producing apparatus (paragraph 0002) and discloses a corrosion resistive film comprising ceramic such as mixture and solid solution of yttria, zirconia and alumina (paragraph 0040) on a alumina substrate (same as Sun, see paragraph 0034). Yamada teaches after the ceramic coating is plasma sprayed, the film is sintered in the temperature of 1400 to 2000 ºC (paragraphs 0060, 0071), for example of 3hrs (paragraphs 0072 and 0078), which is also same as instant application (see paragraph 0053 of the specification). Yamada teaches a reaction product of a ceramic material is formed along the interface between the substrate and the ceramic coating (paragraphs 0025-0026, 0042). Instant speciation indicates when the substrate is alumina and the coating is Y4Al2O9 and Y2O3-ZrO2 solid solution, the heat treatment (upto 2000ºC for upto 12hrs) produces a Y3Al5O12 interface layer, which is an amorphous layer (see instant specification paragraphs 0053 and 0049), thus, Sun in view of Ruud, Kitmura and Yamada teaches the additional ceramic coating is amorphous (also limitation of claim 10). Instant specification also indicates the amorphous ceramic coating minimize lattice mismatch for the crystalline ceramic coating. It is the position of the examiner that the additional ceramic coating is configured to minimum lattice mismatch with the plasma resistant ceramic coating given that the material of the substrate (alumina) and the coating (yttrium ceramic film), method of forming (plasma spraying) and the heating treating treatment disclosed by Sun in view of Ruud and Yamada are the same as the instant application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the heat treatment as suggested by Yamada in the method of forming a plasma resistant ceramic coating as disclosed by Sun in view of Ruud because Yamada teaches such heat treatment can eliminate or decrease the pores in the sprayed film (paragraph 0060).
Yamada further teaches the intermediate film is a porous film and the porosity and roughness governs the adhesion of the sprayed ceramic coating (paragraphs 0056, 0020-0021). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the porosity and roughness of the in the additional ceramic coating in the process to yield the desired adhesion of the sprayed ceramic coating. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. Yamada teaches the porosity of the ceramic coating is minimized to suppress the formation of the particles on the component during the processing (paragraph 0014). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the porosity of the in the ceramic coating in the process to yield the desired density of the surface of the coating to suppress the formation of the particles on the surface of the component during the processing. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. Yamada further teaches the roughness of the ceramic coating is not less than 1.2µm (paragraph 0011), which overlaps with the claimed range of less than 100µin (2.54µm). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Sun in view of Ruud and Yamada does not explicitly teaches the slurry feedstock is fed via a plurality of fluid lines arranged symmetrically around a plasma plume of the plasma sprayer. VanEvery teaches a method of thermal spraying (abstract), wherein two feedstocks injectors are located opposite of each other (symmetrically) around the heated gas plume created by plasma (paragraphs 0028, 0037 and claim 4, figure 5). Since Sun in view of Ruud and Kitamura teaches the feedstock is slurry, the feedstock lines are expected to be fluid lines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to feed the feedstock via a plurality of fluid lines arranged symmetrically around a plasma plume of the plasma sprayer as suggested by VanEvery in the method of forming a plasma resistance ceramic coating as disclosed by Sun in view of Ruud and Yamada because VanEvery teaches such systems allow larger volumes of feeds to be injected for increased output (paragraph 0037). 
Regarding claim 11, Yamada further teaches the addition ceramic coating can be formed by plasma spraying of dry particles (paragraph 0070-0071).
Regarding claim 12, Ruud teaches the solvent in the slurry is water, ethanol or methanol (paragraph 0018). It is the position of the examiner that property of the solvent being evaporated is inherent, given that the process (plasma spraying) and material (ceramic coating material) disclosed by Sun in view of Ruud and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999).
Regarding claim 13, Yamada teaches after the ceramic coating is plasma sprayed, the film is sintered in the temperature of 1400 to 2000 ºC (paragraphs 0060, 0071), for example of 3hrs (paragraphs 0072 and 0078). Yamada teaches a reaction product is formed along the interface between the substrate and the ceramic coating (paragraphs 0025-0026). It is also the position of the examiner that the transition layer formed via the heating given that the material of the substrate (alumina) and the coating (yttrium ceramic film), method of forming (plasma spraying) and the heating treating treatment disclosed by Sun in view of Ruud, Kitamura and Yamada are the same as the instant application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the heat treatment as suggested by Yamada in the method of forming a plasma resistant ceramic coating as disclosed by Sun in view of Ruud and Kitamura because Yamada teaches such heat treatment can eliminate or decrease the pores in the sprayed film (paragraph 0060).
Regarding claim 14, Sun teaches the component is an electrostatic chuck (paragraph 0012).
Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US20080213496) in view of Ruud (US20110086178), Yamada (US20020018921) and VanEvery (US20150086725).
Regarding claim 15, Sun teaches a method of forming a plasma spray ceramic coating by plasma spraying on a component of a processing chamber (paragraphs 0001, 0003, 0007 and 0026), comprising the steps of feeding the feedstock particle into the plasma to generate a stream of feedstock particles directed toward a substrate, wherein the stream of feedstock particles forms the plasma resistant ceramic coating on the component upon contact with the substrate (paragraphs, 0003, 0057, 0084 and figure 6), and the ceramic coating material comprising 50-75mol% of Y2O3, 10-30mol% of ZrO2 and 10-30mol% of Al2O3, which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Thus, the ceramic powder is considered to contain ceramic material of the same type and the ceramic particles comprise compositions that result in the composition of the plasma resistant ceramic coating upon contact with the component. 
Sun does not explicitly teaches the powder is in the slurry form. However, Ruud teaches a method of forming a ceramic coating with plasma spray (abstract, paragraph 0023) and disclose to include a liquid in the ceramic feedstock and make the feedstock into a slurry (paragraph 0014). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include liquid in the plasma spraying ceramic feedstock (slurry) as suggested by Ruud in the method of plasma spraying ceramic material as disclosed by Sun, because Ruud teaches such slurry feedstock make it possible to obtain dense continuous coating that have a good surface finish and sub-micron thickness (paragraph 0014). 
Sun in view of Ruud does not explicitly teaches the heating treatment. However, Yamada teaches a halogen gas plasma resistive members to be used chamber walls and roofs in semiconductor producing apparatus (paragraph 0002) and discloses a corrosion resistive film comprising ceramic such as mixture and solid solution of yttria, zirconia and alumina (paragraph 0040) on a alumina substrate (same as Sun, see paragraph 0034). Yamada teaches after the ceramic coating is plasma sprayed, the film is sintered in the temperature of 1400 to 2000 ºC (paragraphs 0060, 0071), for example of 3hrs (paragraphs 0072 and 0078). Yamada teaches a reaction product of ceramic material (transition layer/additional ceramic coating) is formed along the interface between the substrate and the ceramic coating (paragraphs 0025-0026, 0042). It is also the position of the examiner that the transition layer/addition ceramic coating is formed via the heating given that the material of the substrate (alumina) and the coating (yttrium ceramic film), method of forming (plasma spraying) and the heating treating treatment disclosed by Sun in view of Ruud, Kitamura and Yamada are the same as the instant application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the heat treatment as suggested by Yamada in the method of forming a plasma resistant ceramic coating as disclosed by Sun in view of Ruud and Kitamura because Yamada teaches such heat treatment can eliminate or decrease the pores in the sprayed film (paragraph 0060).
Sun in view of Ruud and Yamada does not explicitly teaches the slurry feedstock is fed via a plurality of fluid lines arranged symmetrically around a plasma plume of the plasma sprayer. VanEvery teaches a method of thermal spraying (abstract), wherein two feedstocks injectors are located opposite of each other (symmetrically) around the heated gas plume created by plasma (paragraphs 0028, 0037 and claim 4, figure 5). Since Sun in view of Ruud and Kitamura teaches the feedstock is slurry, the feedstock lines are expected to be fluid lines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to feed the feedstock via a plurality of fluid lines arranged symmetrically around a plasma plume of the plasma sprayer as suggested by VanEvery in the method of forming a plasma resistance ceramic coating as disclosed by Sun in view of Ruud and Yamada because VanEvery teaches such systems allow larger volumes of feeds to be injected for increased output (paragraph 0037). 
	Regarding claim 16, Sun teaches the yttrium oxide ceramic coating has a crystalline structure (paragraphs 0048 and 0052) and is Y4Al2O9 and Y2O3-ZrO2 solid solution (paragraphs 0068 and 0077) with alumina substrate (paragraph 0034), which is  same as instant application (see paragraph 0053 of the specification). Yamada teaches after the ceramic coating is plasma sprayed, the film is sintered in the temperature of 1400 to 2000 ºC (paragraphs 0060, 0071), for example of 3hrs (paragraphs 0072 and 0078), which is also same as instant application (see paragraph 0053 of the specification). Yamada teaches a reaction product of a ceramic material is formed along the interface between the substrate and the ceramic coating (paragraphs 0025-0026, 0042). Instant speciation indicates when the substrate is alumina and the coating is Y4Al2O9 and Y2O3-ZrO2 solid solution, the heat treatment (upto 2000ºC for upto 12hrs) produces a Y3Al5O12 interface layer, which is an amorphous layer (see instant specification paragraphs 0053 and 0049), thus, Sun in view of Ruud, Kitmura and Yamada teaches the additional ceramic coating is amorphous.
	Regarding claim 17, Yamada further teaches the addition ceramic coating can be formed by plasma spraying of dry particles (paragraph 0070-0071).
	Regarding claim 18, Ruud teaches the solvent in the slurry is water, ethanol or methanol (paragraph 0018). It is the position of the examiner that property of the solvent being evaporated is inherent, given that the process (plasma spraying) and material (ceramic coating material) disclosed by Sun in view of Ruud and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999).
	Regarding claim 20, Sun teaches the component is an electrostatic chuck (paragraph 0012).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (US20080213496) in view of Ruud (US20110086178), Yamada (US20020018921) and VanEvery (US20150086725) as applied to claims 15-18 and 20 above, and further in view of Kitamura (WO2014142017A1 using the co-pending US Application Publication US20160024328 as English translation). 
Regarding claim 19, Sun in view of Ruud and Yamada teaches all limitation of this claim, except the slurry comprises a polymer dispersant. However, Kitamura teaches a thermal spray slurry (abstract) comprising ceramic particles such as Y2O3, ZrO2 and Al2O3 (paragraph 0017), discloses to includes the polyethylene glycol in the slurry (paragraph 0027), which is the dispersant of the instant specification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include polyethylene glycol suggested by Kitamura in the method of forming a plasma resistance ceramic coating as disclosed by Sun in view of Ruud because Kitamura teaches polyethylene glycol can also serves as a viscosity modifier, which is capable of modifying and regulating the viscosity of the slurry, thus, the decrease of the fluidity of the slurry is suppressed even when the content of the ceramic particles in the slurry is relatively high (paragraph 0027).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717